DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the communication filed on March 24, 2022 in response to Final Office Action on the Merits.
Remarks
Pending claims for reconsideration are claims 1-30. Applicant has
Amended claims 1, 6, 8-10, and 15-30. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2022 was filed after the mailing date of the application 16/612085 on November 08, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, 19, and 25:
The primary prior art applied in the Final Office action (NPL_3GPP TS 33.401 Vl4.2.0, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; 3GPP System Architecture Evolution (SAE); Security architecture (Release 14)  / or “3GPP”) discloses that ahe UE calculates a new KeNB from either the new NH (if a new NCC value was received) or the current KeNB using the target cell's PCI and its frequency EARFCN-DL in the target cell. The UE performs then further derivation of the AS keys (RRC integrity key, RRC encryption key and UP keys) from the new derived KeNB The UE checks the integrity of the RRC Connection Resume message by verifying the MAC-I. If the verification of the MAC-I is successful, then the UE resets all PDCP COUNTs to 0 and activates the new AS keys in PDCP layer and then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB I (see, Sections 7.2.4.5.; and 7.2.11.3).

The secondary prior art used in the final office action Rugeland et al. (2019/0357097 A1) discloses an UE using old keys key to transmit and receive messages and prepare for new keys and when the UE receives the DL packet containing an indication to switch keys in PDCP the UE begin to use new keys (Para 0108). 

A newly found prior art Basu Mallick et al. (U.S. 2016/0366175 A1) discloses:	
[0106] The master base station, MeNB, derives, in step 3, this security key S-K.sub.eNB for the communication between the mobile terminal and the secondary base station from the security key K.sub.eNB and a “Counter” value. Subsequently, the derived S-K.sub.eNB is transmitted by the master base station, MeNB, in step 4, to the secondary base station, SeNB. Thereafter, the secondary base station, SeNB derives, in step 5, the UP-encryption keys S-K.sub.UPenc, and optionally integrity protection key S-K.sub.UPint, from this S-K.sub.eNB. Specifically, the SeNB derives further the UP-integrity keys from this S-K.sub.eNB (and if required the integrity keys for RRC Signaling and User plane and also the RRC-encryption keys). The Counter is a new 16 bit (or perhaps a different length) counter and is known as “freshness parameter”.
	However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 10, 19, and 25 [as identified by applicant’s remarks of 03/24/2022 on Pages:17-18] “...determining, based on an indication in the second message or received prior to the second message, whether portions of the second message are encrypted using the second set of one or more keys, wherein the indication is received in a control element (CE) of a packet data convergence protocol (PDCP) control protocol data unit (PDU) either in the second message or prior to the second message…” along with other limitations independent claims 1, 10, 19, and 25.
For this reason, the specific claim limitations recited in the independent claims 1, 10, 19, and 25 taken as whole are allowed.
The dependent claims 2-9, 11-18, 20-24, and 26-30 which are dependent on the above independent claims 1, 10, 19, and 25 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431